DISMISS and Opinion Filed December 20, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01394-CV

                            LE-VEL BRANDS, LLC, Appellant
                                        V.
                          LACORE ENTERPRISES, LLC, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-05753-2018

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that it no longer desires to pursue the appeal. Accordingly, we grant appellant’s motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

181394F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 LE-VEL BRANDS, LLC, Appellant                    On Appeal from the 380th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-01394-CV       V.                      Trial Court Cause No. 380-05753-2018.
                                                  Opinion delivered by Chief Justice Wright.
 LACORE ENTERPRISES, LLC, Appellee                Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee LACORE ENTERPRISES, LLC recover its costs of this
appeal from appellant LE-VEL BRANDS, LLC.


Judgment entered December 20, 2018




                                            –2–